Citation Nr: 0004442	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-08 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for inguinal hernia.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hearing loss.

3.  Whether new and material evidence has been presented to 
reopen the claim for service connection based on 38 U.S.C.A. 
§ 1151 for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from December 1942 to 
December 1945.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs Regional 
Office (VARO).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.



FINDINGS OF FACT

1.  The most recent medical findings of record are negative 
for recurrence of right inguinal hernia and show the presence 
of a well-healed, non-tender scar at the surgical site.

2.  Service connection for hearing loss was denied by VARO in 
a February 1993 rating decision.  That decision is final.  
Evidence received since VARO's February 1993 decision is 
neither new nor material since it does not tend to show the 
presence of hearing loss related to service except by 
history.

3.  Service connection pursuant to 38 U.S.C.A. § 1151 for 
heart disease was denied by the Board in January 1986.  That 
decision is final.  Evidence received since this decision is 
neither new nor material since it is cumulative of evidence 
previously considered and does not tend to show that heart 
disease was caused or worsened by VA treatment or 
hospitalization in September 1981.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for right 
inguinal hernia are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.321, Part 4, Diagnostic 
Code 7338 (1999).

2.  New and material evidence sufficient to reopen the claim 
to service connection for right-sided hearing loss has not 
been presented.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.156(a) (1999).

3.  New and material evidence sufficient to reopen the claim 
to service connection for heart disease under the provisions 
of 38 U.S.C.A. § 1151 has not been presented.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Increase

The appellant contends that the noncompensable evaluation 
assigned his service-connected status post right inguinal 
hernia does not reflect adequately the severity of his 
symptomatology.  He asserts that the evaluation should be 
increased based on recurrent episodes of pain and tenderness 
in the region of the surgery.  A claim for an increased 
evaluation is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity of 
the service-connected condition.  See Caffrey v. Brown, 
6 Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 
2 Vet.App. 629, 631-632 (1992).  As the appellant has claimed 
that his disabilities are more severe, his claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).

Once a claimant has presented a well grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (1999).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1999).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

The VA Schedule for Rating Disabilities provides, under 
diagnostic code 7338, a 60 percent evaluation for an inguinal 
hernia which is large, post operative, recurrent, not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable.  A 30 percent 
evaluation is provided for an inguinal hernia which is small, 
post operative recurrent, or unoperated irremediable, not 
well supported by a truss, or not readily reducible.  A 10 
percent evaluation is provided for an inguinal hernia which 
is post operative recurrent, readily reducible and well 
supported by truss or belt.  A noncompensable evaluation is 
provided where the hernia is not operated, but remediable, or 
small, reducible, or without true hernia protrusion.  
38 C.F.R. § 4.114, Diagnostic Code 7338 (1999).

A VA scar examination was conducted in June 1997.  The 
appellant, age 73, complained of pain in the scrotal area 
when he does not wear a scrotal support.  Examination was 
unremarkable.  A 12 centimeter scar was seen in the right 
inguinal area.  The scar was described as healed and non-
tender.  There was mass palpable in the right groin that was 
not much larger in the standing position.  There was 
sensitivity to palpation of the groin in the supine position, 
which was more acute with standing.  The diagnosis was status 
post hernia repair.  It was noted that the appellant had had 
surgery on the right testicle.  He was observed to currently 
have right hydrocele without hernia.  

In October 1998, a VA genitourinary examination was 
conducted.  Examination revealed a right hernia incision 
scar.  The assessment was history of right inguinal hernia 
that dates back to service, with development of right 
hydrocele and right testicular atrophy that requires the use 
of a scrotal support.

In September 1998, the appellant testified at a personal 
hearing that his status post right inguinal hernia was 
manifested by pain the area of the old hernia.  He denied 
recurrence of hernia, but complained of soreness and 
tenderness in the groin region.

After reviewing the appellant description of his symptoms, 
along with the recent objective medical findings, the Board 
finds that the criteria for increase are not met.  The 
minimum compensable rating requires the presence of an 
inguinal hernia which is post operative recurrent, readily 
reducible and well supported by truss or belt.  This is not 
shown.  The support currently used by the appellant is for 
scrotal discomfort and hydrocele.  Also, the record suggests 
that the appellant's right groin symptoms are related to 
hydrocele (a result of hernia repair), which was service-
connected by a July 1999 rating decision.

Additionally, the Board has considered whether a compensable 
rating for a tender and painful scar is warranted.  See 
38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).  However, 
both the June 1997 and October 1998 examinations failed to 
disclose the presence of tender or painful scar on objective 
demonstration.  Therefore, a compensable rating on the basis 
of scar is not warranted.
Accordingly, the preponderance of the evidence is against the 
claim for increase and the claim is therefore denied.  The 
Board notes that the provision of 38 C.F.R. § 3.102 is not 
for application in this case as there is not an approximate 
balance of the positive and negative evidence, which does not 
satisfactorily prove or disprove the claim, for the reasons 
discussed above.

II.  Claims to Reopen

The Board denied the appellant's claim for service connection 
for heart disability (under 38 U.S.C.A. § 1151) in January 
1986 and VARO denied the claim for hearing loss in February 
1993.  These decisions are final.  We note that final rating 
determinations are not subject to revision upon the same 
factual basis.  38 U.S.C.A. § 7104 (West 1991), 38 C.F.R. § 
20.1100 (1999).

Under pertinent law and regulations, as interpreted by Court, 
the Board may reopen and review a claim which has been 
previously denied only if new and material evidence is 
submitted by or on behalf of the appellant.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); Manio v. 
Derwinski, 1 Vet.App. 140 (1991).  The credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet.App. 510, 
513 (1992).

The Court has held that the provisions of 38 U.S.C.A. § 5108 
(West 1991) require a review of all evidence submitted by the 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and adjudicated on 
the merits.  Glynn v. Brown, 6 Vet.App. 523, 529 (1994); see 
also Evans v. Brown, 9 Vet.App. 273, 285 (1996).

According to 38 C.F.R. § 3.156(a):

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

While this appeal was pending, the United States Court of 
Appeals for the Federal Circuit rendered its decision in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
Federal Circuit changed the law as it pertains to the 
submission of new and material evidence and offered guidance 
as to how the Court should review such determinations made by 
the Board.  First, the Federal Circuit invalidated the test 
adopted by the Court in Colvin v. Derwinski, i.e., that 
evidence was new and material sufficiently to reopen a claim 
if the evidence, when considered with the other evidence, 
would raise a reasonable possibility of changing the outcome. 
1 Vet.App. 171, 174 (1991).  The Federal Circuit proceeded to 
adopt the standard set forth in 38 C.F.R. § 3.156(a) (1997) 
as the appropriate standard for determining whether new and 
material evidence had been submitted.  Second, as a result of 
Hodge and the Federal Circuit's recitation that the 
determination of whether new evidence is sufficiently 
material is a "fact-specific determination," "a deferential 
standard of review of these decisions under 38 U.S.C. § 
7261(a) becomes the proper one."  Fossie v. West, 12 Vet.App. 
1 (1998).  Hodge provides for a reopening standard which 
calls for judgments as to whether new evidence (1) bears 
directly or substantially on the specific matter, and (2) is 
so significant that it must be considered to fairly decide 
the merits of the claim.

A.  Hearing Loss

The appellant's claim for hearing loss was most recently 
denied by VARO in February 1993.  Evidence before VARO at 
this time included service medical records along with 
separation examination dated December 1945, which were 
negative for hearing loss disability and acoustic trauma to 
the ears.  VARO further considered post service treatment 
records, lay statements, and report of VA audiological 
evaluation dated January 1993.  A VA outpatient treatment 
note dated June 1976 shows complaints of decreased hearing 
related to a shell blast in service by history.  The 
impression was otosclerosis of the right ear.  VA hospital 
records dated September 1981 reflect that the appellant was 
scheduled for an exploratory tympanoplasty, which was 
canceled because of the onset of premature ventricular 
contractions (PVCs) of the heart.  Lay statements received 
were to the effect that the appellant had good hearing before 
service and bad hearing after service.  Report of VA 
audiological evaluation dated January 1993 reflects the 
presence of mixed hearing loss, bilaterally, with tinnitus.

Evidence submitted since VARO's February 1993 decision 
consists primarily of sworn testimony from a personal hearing 
conducted in September 1998.  At the hearing, the appellant 
testified that he participated in the Battle of the Bulge in 
World War II and that he had sustained acoustic trauma from a 
shell blast, which he believe caused his current hearing 
problems.  He indicated that he had protected his hearing 
post service and that, although he worked for an aircraft 
manufacturer for about 6 months, he used ear protection.

Having considered the recent evidentiary submission, the 
Board finds that it is nether new nor material to the issue 
of service connection for hearing loss since it is cumulative 
of statements previously considered and does not relate the 
current hearing loss problems to service by competent 
evidence.

Therefore, we conclude that new and material evidence has not 
been presented to reopen the claim for service connection for 
hearing disability on the right.  Accordingly, the Board does 
not have jurisdiction to consider the previously adjudicated 
claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet.App. 167, 171 (1996) (When new 
and material evidence has not been submitted in a previously 
disallowed claim "[f]urther analysis . . . is neither 
required, nor permitted.").


B.  Heart Disease Pursuant to 38 U.S.C.A. § 1151

Prior to 1991, 38 U.S.C.A. § 1151 (formerly 38 U.S.C.A. 
§ 351) provided that "[w]here any veteran suffers an injury, 
or an aggravation of an injury, as a result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation...awarded 
under any of the laws administered by the Secretary, or as 
the result of having submitted to an examination under any 
such law, and not the result of such veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation...shall be awarded in the 
same manner as if such disability, aggravation or death were 
service-connected." 38 U.S.C.A. § 1151 (West 1991).

In 1991, the Court invalidated 38 C.F.R. § 3.358(c)(3), a 
portion of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  The United States Supreme Court (Supreme Court) in 
affirming the Court's decision held that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  Id.

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 38 
C.F.R. § 3.358 stated that where it is determined that there 
is additional disability resulting from an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability. 38 C.F.R. § 3.358 
(1995).

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991 and 
Supp. 1998). However, in a precedent opinion, the VA Office 
of General Counsel held that all claims for benefits under 38 
U.S.C.A. § 1151, filed before October 1, 1997, must be 
adjudicated under the code provisions as they existed prior 
to that date.  See VAOPGCPREC 40-97 (December 31, 1997).

The appellant argues that, because of the changes in 
38 U.S.C.A. § 1151 law since he originally filed his claim in 
October 1984 for service connection for heart disease, which 
was denied by the Board in January 1986, he should be allowed 
to reopen the claim.  The appellant's argument for 
entitlement to the underlying benefits has not changed.  
Recent sworn testimony and statements continue to reflect his 
belief that entitlement to service connection for heart 
disease under the provisions of 38 U.S.C.A. § 1151 are 
warranted because he never had a history of heart problems 
prior to VA treatment in September 1981.  We note that, in 
September 1981, the appellant entered a VA hospital for ear 
surgery.  After anesthesia was administered, he developed 
premature ventricular contractions of the heart.  The ear 
procedure was canceled and the appellant was stabilized.

Having considered the appellant's claim that he has satisfied 
the burden of submitting new and material evidence to reopen 
the claim for service connection, we find to the contrary.

The Board denied the appellant's claim for service connection 
for heart disability (38 U.S.C.A. § 1151 Claim) in January 
1986.  That decision is final.  A final rating determination 
is not subject to revision upon the same factual basis except 
by duly constituted appellate authorities or except as 
provided in 38 C.F.R. § 3.105.  We note that 38 C.F.R. 
§ 3.105 does not authorize the revision of decisions where 
there has been a change in the law and that 38 C.F.R. 
§ 3.156(a) requires the submission of new and material 
evidence to reopen a claim.  See 38 U.S.C.A. §§ 5108, 7104 
(West 1991), 38 C.F.R. §§ 3.156(a), 20.1100 (1999); Manio v. 
Derwinski, 1 Vet.App. 140 (1991).

In this case, the appellant has not presented any additional 
evidence apart from sworn testimony, VA hospital records 
dated September 1981, and a news clip showing that too much 
general anesthesia can cause cardiac arrest, in support of 
his claim, and he does not argue the presence of a new 
factual basis.  Rather, he argues that the changes to the law 
of 38 U.S.C.A. § 1151, as summarized above, provide a basis 
for reopening his claim for section 1151 benefits.  However, 
38 C.F.R. §§ 3.104 and 3.105 do not provide for the revision 
of a final decision based on a subsequent change in the law.  
Additionally, his sworn testimony along with the September 
1981 VA hospital records do not constitute new and material 
evidence to reopen the claim.  These recent evidentiary 
submissions are cumulative of evidence previously considered 
by the Board in its January 1986 denial of the claim; and the 
recently submitted evidence does not tend to show that the 
appellant's heart condition was caused or worsened as a 
result of his September 1981 VA treatment or hospitalization 
as is required for a grant of benefits under the law in 
effect when the claim was originally filed.  With regard to 
the news clip, while this is new, it is not probative for the 
above reason as well.

Therefore, in view of the above, we conclude that new and 
material evidence has not been presented to reopen the claim 
for service connection for heart disability under the 
provisions of 38 U.S.C.A. § 1151 (formerly 38 U.S.C.A. 
§ 351).  Accordingly, the Board does not have jurisdiction to 
consider the previously adjudicated claim.  See Barnett 
supra. at 1383 and Butler supra. at 171.


ORDER

A compensable rating for right inguinal hernia is denied.

Having found that new and material evidence has not been 
submitted to reopen the claim, service connection for hearing 
loss remains denied.

Having found that new and material evidence has not been 
submitted to reopen the claim, service connection pursuant to 
38 U.S.C.A. § 1151 for heart disease remains denied.






		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

